DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            

                             Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/15/22 has been entered.
                                                      Drawings
 Drawings the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “an absorption chiller, an absorption heat pump, and a desorber” recited in claims 1 and 12-17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
                                 Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a distributing device” in claims 1 and 15-17, and “a jet device” in claim 1 and 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a distributing device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “distributing” without reciting sufficient structure to achieve the function. 
Claim limitation “a jet device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “jet” without reciting sufficient structure to achieve the function. 
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 12, 17 and 25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
An distributing device treated as meaning the distributing device has a jet device and the jet device have a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent. See Page 5, lines 18-21 and Page 6, lines 30-34.
A jet device: treated as meaning can have a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent. The jet sources can have a jet nozzle. The jet sources can have one or several hole nozzles. The jet plate can be designed with a perforated plate, which has an6 Attorney Docket No. 16490-000036-US-NParrangement of spaced apart openings that each serve as a jet source.
English Translation of PCT/DE2018/100744        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
         
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the refrigerant" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a refrigerant --.
Claim 15 recites the limitation "the refrigerant" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a refrigerant --.
Claims 1 and 15-17 recite the term “like” in "ray-like" in line 12 renders the claim(s) indefinite because the claim(s) include elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(b).
Regarding claims 1 and 16, the phrase “A device for an absorption chiller or an absorption heat pump, with…" in the preamble render the claim indefinite. It is unclear if the claim limitations after the word "with" belong to the device, the absorption chiller or the absorption heat pump. If the limitations belong to any of device, the absorption chiller or the absorption heat pump, then the word "with" should be replaced with "comprising". For examination purpose, the limitation is being considered as -- A device for an absorption chiller or an absorption heat pump, comprising --.
Regarding claims 1 and 15-17, the phrase “…one or ray-like several jets…" render the claim indefinite. It is unclear if the claim limitations meant to cite “one or several ray-like jets” or something else. For examination purpose, the limitation is being considered as the limitation as -- one or several ray-like jets --.

                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Chandler et al. (US 5,419,145) in view of Petters et al. (US 2012/0298332).                                      
In regards to claim 1, Chandler discloses a device (refer to Fig. 5) for an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), with a heat exchanger (coils 18/19 and 43/48), through which a working medium (cooling water) flows; and a distributing device (distribution device 22; col.4, line 30) for a sorption agent (an aqueous alkali metal hydroxide solution as the working fluid; refer to abstract), which is configured to dispense the sorption agent on a heat exchange surface (surfaces of heat exchange coils 18/48) of the heat exchanger (18/48) in a refrigerant environment (cylindrical shell 76), such that the sorption agent, which forms a working pair (two fluids exchange heat) with the refrigerant, 
          at least partially absorbs the refrigerant from the refrigerant environment (refer to col.4, lines 24-29), and in doing so emits released heat to the heat exchanger (heat exchanger coils 18 and 48), or at least partially desorbs the refrigerant from the sorption agent in an environment (environment in vessels 10/40) of the sorption agent, and in doing so absorbs heat from the heat exchanger (18/48), wherein the distributing device (a spray header 22, 17, 45), which is configured to emit the sorption agent on the heat exchange surface (surface of heat exchanger coils 18 and 48), and in so doing generate turbulent flows of the sorption agent on the heat exchange surface (refer to col.3, lines 53-57 for generating turbulent flow). 
         Chandler does not explicitly teach the distributing device having the jet device in the form of one or several ray-like jets to generate turbulent flows of the sorption agent on the heat exchange surface.
          Petters teaches heat transfer device (Figs. 1-2) wherein the distributing device (plate 22 comprises first openings 31 is being considered as distributing device; Fig. 2) having the jet device (conical nozzles is being considered as jet device; par. 77) in the form of one or several ray-like jets (arrow at openings 31 functions as jets via conical nozzle 53; Fig. 2, also openings 31 across the entire distributing plate 22 are evenly distributed, pars. 17 and 70 and meeting the limitations ray-like jets) to generate turbulent flows (refer to par. 77 for generation of turbulent flows due to design of nozzle 53; also, pars. 77 and 80) of the sorption agent (working medium or fluid from inlet 51) on the heat exchange surface (refer to par. 71; wherein a heat exchange surface of the plate 21 of chamber 11).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the distributing device having the jet device in the form of one or several ray-like jets to generate turbulent flows of the sorption agent on the heat exchange surface as taught by Petters in order to improve the efficiency of the device and generating turbulence of the fluid and thus enhance a higher efficiency in heat transfer (refer to par. 77 of Petters).
In regards to claim 7, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to dispense the jets as continuous jets of the sorption agent (the absorber, for a constant water flow rate, rises significantly; col.3, lines 41-46).   
         Petters further teaches the jet device (53) is configured to dispense the jets as continuous jets of the sorption agent (note: that design of conical nozzles can improve the efficiency of the device by influencing the direction of flow of the fluid. Also, openings 31 and/or channels across the entire distributing plate 22 are evenly distributed, pars. 17, 70 and 77. This evenly distributing the openings of the nozzle, thus, jets are controlled to be uniform and continuous).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the jet device to dispense the jets as continuous jets of the sorption agent as taught by Petters in order to improve the efficiency of the device and generating turbulence of the fluid and thus enhance a higher efficiency in heat transfer (refer to par. 77 of Petters).
In regards to claim 11, Chandler as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches an absorber (absorber vessel 10) for an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), with a device according to claim 1, wherein the refrigerant is at least partially absorbed (during absorption process; col.1, line 44) from the refrigerant environment (environment inside vessel 10), and in so doing emits released heat to the heat exchanger (18/17).  
In regards to claim 12, Chandler as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches a desorber (concentrator vessel 40) for an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), with a device according to claim 1, wherein the refrigerant is desorbed (during desorption process; col.1, line 44) from the sorption agent at least partially in the environment (environment inside vessel 40) of the sorption agent, and in so doing absorbs heat from the heat exchanger (18/17).  
In regards to claim 13, Chandler as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches an absorption chiller, with a device according to claim 1 (refer to col.4, lines 38-42; Fig. 5).  
In regards to claim 14, Chandler as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches an absorption heat pump, with a device according to claim 1 (refer to col.6, lines 4-7; Fig. 5).  
In regards to claim 15, Chandler discloses a method for dispensing an absorption agent (concentrated portion of an aqueous alkali metal hydroxide solution as the working fluid; refer to col.1, 44-46) in an absorption chiller or an absorption heat pump (an absorption cycle cooling or heating system; refer to col.6, lines 4-7; Fig. 5), in which a working medium (cooling water) flows through a heat exchanger (heat exchanger coils 18 and 48); and 
          a sorption agent (diluted portion of an aqueous alkali metal hydroxide solution as the working fluid; refer to col.1, 44-46) is dispensed on a heat exchange surface (surfaces of heat exchange coils 18, 48) of the heat exchanger by means of a distributing device (distribution device 22; col.4, line 30) in a refrigerant environment (environment in vessels 10/40), such that the sorption agent, which forms a working pair (two fluids exchange heat) with the refrigerant, at least partially absorbs the refrigerant from the refrigerant environment, and in doing so emits released heat to the heat exchanger (heat exchanger coils 18 and 48), or 
          at least partially desorbs the refrigerant from the sorption agent in an environment (environment in vessels 10/40) of the sorption agent, and in doing so absorbs heat from the heat exchanger (18), wherein the distributing device (a spray header 22, 45), with which the sorption agent is emitted on the heat exchange surface (surface of heat exchanger coils 18 and 48), and thereby turbulent flows of the sorption agent are generated on the heat exchange surface (refer to col.3, lines 53-57 for generating turbulent flow).  
         Chandler does not explicitly teach the distributing device having the jet device in the form of one or several ray-like jets to generate turbulent flows of the sorption agent on the heat exchange surface.
        Petters teaches heat transfer device (Figs. 1-2) wherein the distributing device (plate 22 comprises first openings 31 is being considered as distributing device; Fig. 2) having the jet device (conical nozzles is being considered as jet device; par. 77) in the form of one or several ray-like jets (arrow at openings 31 functions as jets via conical nozzle 53; Fig. 2, also openings 31 across the entire distributing plate 22 are evenly distributed, pars. 17 and 70 and meeting the limitations ray-like jets) to generate turbulent flows (refer to par. 77 for generation of turbulent flows due to design of nozzle 53; also, pars. 77 and 80) of the sorption agent (working medium or fluid from inlet 51) on the heat exchange surface (refer to par. 71; wherein a heat exchange surface of the plate 21 of chamber 11).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the distributing device having the jet device in the form of one or several ray-like jets to generate turbulent flows of the sorption agent on the heat exchange surface as taught by Petters in order to improve the efficiency of the device and generating turbulence of the fluid and thus enhance a higher efficiency in heat transfer (refer to par. 77 of Petters).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
De LARMINAT et al. (US 2010/0242533) in view of Petters et al. (US 2012/0298332).                                      
In regards to claim 16, DE LARMINAT discloses a device (an evaporator assembly 38/138; Figs. 4, 5A and 7A) for a chiller or a heat pump (vapor compression system 14; Figs. 2-3), with a heat exchanger (heat exchanger of tube bundle 78), through which a working medium (a process fluid, for example, water, ethylene glycol, calcium chloride brine) flows, and a distributing device (distributor 80) for a refrigerant (refrigerant 110), which is configured to dispense the refrigerant on a heat exchange surface (surface of heat exchanger tube bundle 78) of the heat exchanger in a refrigerant environment (environment inside chamber 76), 
           such that the refrigerant is at least partially evaporated (partially evaporated refrigerant 96; par. 44) in the refrigerant environment, and in so doing absorbs heat from the heat exchanger, wherein the distributing device (80) has a jet device (nozzles 81), which is configured to emit the refrigerant on the heat exchange surface in the form of one or ray-like several jets (jet like pattern of refrigerant 110, refer to par. 41) as continuous jets (note: that jet like pattern; par. 41 and by controlling of flow capacity of the nozzles, continuity of jets can be maintained) of the sorption agent (110). 
        DE LARMINAT does not explicitly teach the jet device in the form of one or several ray-like jets generate turbulent flows of the sorption agent on the heat exchange surface.
        However, since nozzles 80 of DE LARMINAT include machined openings that can guide or direct refrigerant onto the surfaces of the tubes in a predetermined pattern, such as a jet as stated in paragraph 41, turbulent flows ca be generated in the form of a film around the tube surfaces is being considered as turbulent flows; refer to par. 41 of the refrigerant on the heat exchange surface. 
         Further, Petters teaches heat transfer device (refer Figs. 1-2) wherein the jet device (conical nozzles is being considered as jet device; par. 77) in the form of one or several ray-like jets (arrow indicated in channel 41 as jets via conical nozzle 53) generate turbulent flows (refer to par. 77 for generation of turbulent flows due to design of nozzle 53; also pars. 80) of the sorption agent (working medium or fluid from inlet 51) on the heat exchange surface (refer to par. 71; wherein a heat exchange surface of the plate 21 of chamber 11).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified DE LARMINAT such that the jet device in the form of one or several ray-like jets generate turbulent flows of the sorption agent on the heat exchange surface in further view of Petters in order to improve the efficiency of the device and generating turbulence of the fluid and thus enhance a higher efficiency in heat transfer (refer to par. 77 of Petters).
In regards to claim 17, DE LARMINAT discloses a method for dispensing a refrigerant (110) in a chiller or a heat pump (vapor compression system 14; Figs. 2-3), in which a working medium (a process fluid, for example, water, ethylene glycol, calcium chloride brine that flows inside the tubes bundle 78; par. 42) flows through a heat exchanger (heat exchanger of tubes bundle 78); and a refrigerant (110) is dispensed on a heat exchange surface (surface of heat exchanger tubes bundle 78) of the heat exchanger by means of a distributing device (distributor 80) in a refrigerant environment (environment inside chamber 76), 
          such that the refrigerant is at least partially evaporated (partially evaporated refrigerant 96; par. 44) in the refrigerant environment (refer to par. 56), and in so doing absorbs heat from the heat exchanger (refer to par. 37); wherein the distributing device (80) has a jet device (nozzles 81), with which the refrigerant is emitted on the heat exchange surface in the form of one or ray-like several jets (jet like pattern of refrigerant 110, refer to par. 41).
        DE LARMINAT does not explicitly teach the jet device in the form of one or several ray-like jets generate turbulent flows of the sorption agent on the heat exchange surface.
         However, since nozzles 80 of DE LARMINAT include machined openings that can guide or direct refrigerant onto the surfaces of the tubes in a predetermined pattern, such as a jet as stated in paragraph 41, turbulent flows ca be generated in the form of a film around the tube surfaces is being considered as turbulent flows; refer to par. 41 of the refrigerant on the heat exchange surface. 
         Further, Petters teaches heat transfer device (refer Figs. 1-2) wherein the jet device (conical nozzles is being considered as jet device; par. 77) in the form of one or several ray-like jets (arrow indicated in channel 41 as jets via conical nozzle 53) generate turbulent flows (refer to par. 77 for generation of turbulent flows due to design of nozzle 53; also pars. 80) of the refrigerant (working medium or fluid from inlet 51) on the heat exchange surface (refer to par. 71; wherein a heat exchange surface of the plate 21 of chamber 11).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified DE LARMINAT such that the jet device in the form of one or several ray-like jets generate turbulent flows of the refrigerant on the heat exchange surface in further view of Petters in order to improve the efficiency of the device and generating turbulence of the fluid and thus enhance a higher efficiency in heat transfer (refer to par. 77 of Petters).

Claims 2, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 5,419,145) in view of Petters et al. (US 2012/0298332) as applied to claim 1, further in view of Tomihisa et al. (JPH05172438).                                 
In regards to claim 2, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface in the form of several parallel jets.  
         Tomihisa teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20), wherein the jet device is configured to emit the sorption agent on the heat exchange surface in the form of several parallel jets (refer to par. 35).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Chandler such that the jet device to be emitted the sorption agent on the heat exchange surface in the form of several parallel jets as taught by Tomihisa in order to uniformly sprayed with a small piping resistance (refer to par. 35 of Tomihisa).
In regards to claim 5, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device has a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent.   
           However, Tomihisa teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20), wherein the jet device (20) has a jet plate (droplet dispersion plate 24) with a flat distribution of spaced apart jet sources (as can be seen in Fig. 1), which each comprise a source (liquid from a separation pipe 21) for one of the several jets of the sorption agent.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the jet device having a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent in view of Tomihisa’s teachings in order to uniformly sprayed with a small piping resistance (refer to par. 35 of Tomihisa).
In regards to claim 8, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent from the jet device at a differential pressure of about 0.25 bar to about 2.50 bar.  
         Tomihisa does however teach an absorption chiller (Figure 8) comprising a jet device (spraying device 20). In particular, Tomihisa teaches that the concentrated solution is sent to the spraying device 20 of the absorber 5 via the liquid introduction pipe 19 due to the difference in head and pressure of the liquid 8 (refer to par. 12 of Tomihisa). 
         Therefore, the jet device to emit the sorption agent from the jet device at a differential pressure is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of the liquid flow spraying onto the heat exchanger by the spraying device 20 (par. 10 of Tomihisa). Therefore, since the general conditions of the claim, i.e. the jet device to be emitted the sorption agent from the jet device at a differential pressure and design factors involved, were disclosed in the prior art by Tomihisa, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chandler, by setting the jet device at a differential pressure to be in a range of about 0.25 bar to about 2.50 bar.
In regards to claim 9, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface at an emission speed of about 3 m/s to about 15 m/s.  
          Tomihisa does however teach an absorption chiller (Figure 8) comprising a jet device (spraying device 20). In particular, Tomihisa teaches that the speed at which the liquid is ejected from the liquid distribution orifice 22 increases and collides with the inside of the cover plate 23 to spread and decelerate, so that the liquid flow may collide with the heat transfer tube. It is possible to prevent the generation of mist (refer to par. 33 of Tomihisa). 
Therefore, the jet device to emit the sorption agent on the heat exchange surface at an emission speed is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of the liquid flow colliding with the heat transfer tube, thus prevents the generation of mist (par. 33 of Tomihisa). Therefore, since the general conditions of the claim, i.e. the jet device to emit the sorption agent on the heat exchange surface at an increased or decreased emission speed and design factors involved, were disclosed in the prior art by Tomihisa, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chandler, by setting the emission speed of the jet device to emit the sorption agent on the heat exchange surface to be in a range of about 3 m/s to about 15 m/s.

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 5,419,145) in view of Petters et al. (US 2012/0298332) as applied to claim 1, further in view of De LARMINAT et al. (US 2010/0242533). 
In regards to claim 3, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface with one or several transverse jets, wherein the transverse jets run transverse to the heat exchange surface.  
              However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device (81) is configured to emit the sorption agent (refrigerant 110) on the heat exchange surface (surfaces of heat exchange tube bundles 78) with one or several transverse jets (the angled refrigerant jets 110 is being considered one or several transverse jets; Fig. 7A), wherein the transverse jets run transverse to the heat exchange surface (refer to par. 56, wherein at predetermined angular intervals, for example, between about 15 degrees to about 60 degrees to apply or distribute applied refrigerant 110).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the jet device is configured to emit the sorption agent on the heat exchange surface with one or several transverse jets, wherein the transverse jets run transverse to the heat exchange surface in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).
In regards to claim 4, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface with one or several inclined jets, wherein the inclined jets run inclined to the heat exchange surface.  
         However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device is configured to emit the sorption agent (refrigerant 110) on the heat exchange surface (surfaces of heat exchange tube bundles 78) with one or several inclined jets (the angled refrigerant jets 110 is being considered one or several inclined jets; Fig. 7A), wherein the inclined jets run inclined to the heat exchange surface (refer to par. 56, wherein at predetermined angular intervals, for example, between about 15 degrees to about 60 degrees to apply or distribute applied refrigerant 110).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the jet device is configured to emit the sorption agent on the heat exchange surface with one or several inclined jets, wherein the inclined jets run inclined to the heat exchange surface in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).
In regards to claim 10, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the jet or the several jets on the heat exchange surface at an angle perpendicular to the gravitational direction.  
         However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device (81) is configured to emit the jet or the several jets (refrigerant jets 110; Fig. 7A) on the heat exchange surface (surfaces of heat exchange tube bundles 78) at an angle perpendicular (refer to Fig. 7A for at least different angled refrigerant jets 110 which includes the horizontal left and right jets which is perpendicular to the gravitational direction) to the gravitational direction (Fig. 7A).  
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the jet device is configured to emit the jet or the several jets on the heat exchange surface at an angle perpendicular to the gravitational direction in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).                                         
       
                                            Response to Arguments 
      Applicant's arguments filed on 03/15/2022 have been considered and are not persuasive. 
       Applicant argues on page 6 that: Chandler fails to disclose jet devices configured to emit one or several jets, where each jet has cross-sectional profile that is constant along its axis of propagation. Chandler merely teaches sprayers (22, 45) that spray (col. 4, II. 29 to 31). Spraying, on the contrary, is a process in which many small, finely spread droplets are dispersed (cf. the following schematic illustration).
In response: the newly cited reference Petters et al. (US 2012/0298332) in par. 77 teaches the design of conical nozzles can improve the efficiency of the device by influencing the direction of flow of the fluid and generating turbulence of the fluid, thus enhance a higher efficiency in heat transfer.
Applicant argues on page 7 that: Chandler fails to disclose nozzles that emit a ray-like jet as recited in the pending claims. It is noted that a ray-like jet has the effect, compared to a spray, that the jet still has a high speed even over long distances, with which a turbulent flow can be induced even on surfaces further away or in liquids with higher dynamic viscosity 
In response: the newly cited reference Petters et al. teaches in par. 77 the nozzles 53 generates a turbulent flow that can be induced even on surfaces.
Applicant argues on page 8 that Chandler fails to disclose or suggest continuous jets of any kind in regards to claim 7.
In response: the newly cited reference Petters further teaches the design of conical nozzles can improve the efficiency of the device by influencing the direction of flow of the fluid. Also, openings 31 and/or channels across the entire distributing plate 22 are evenly distributed, pars. 17 and 70. This evenly distributing the openings of the nozzle, thus, jets are controlled to be uniform and continuous.  
The amended claims not taught by the previously cited reference are taught by newly cited reference of Petters et al. (US 2012/0298332).

                                                       Conclusion 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571) 272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763